Title: To James Madison from Louis-Marie Turreau de Garambouville, 11 February 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Washington 11. Février 1808

Des français réunis à NewYork desireraient retourner, les uns en France et les autres dans les Colonies.  En conséquence, ils sollicitent mon intervention pour obtenir du Gouvernement fédéral la permission de frêter à Newyork deux Bâtiments pour les transporter à leur destination.
Comme ces deux Bâtiments ne doivent porter que les Individus & leurs effets, j’ai pensé que je pouvais Sans indiscrétion vous faire cette demande, puisqu’elle peut être accordée Sans offenser la Loi de l’Embargo.  Agréez, Monsieur, une nouvelle assurance de ma haute Considération.

Turreau

